Citation Nr: 1430920	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-49 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for a back disability, status post compression fracture, stabilized, with degenerative joint disease.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to September 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from  a May 2007 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Pittsburgh, Pennsylvania.

The Board notes that the Veteran asserts that he is unable to work due to, among other things, his service-connected back disability currently on appeal (for a higher initial rating).  See Notice of Disagreement, May 2008; Statement, December 2009.  "[A] request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, the claim for entitlement to a TDIU is part and parcel to the claim on appeal herein for a higher initial rating for the Veteran's back disability, and is therefore before the Board.

With regard to correspondence received by the Veteran in December 2009 referencing depression, a respiratory condition, and his service-connected hearing loss, the Board notes that the Veteran's intentions are not clear.  Therefore, the RO/AMC should request clarification regarding the Veteran's intentions, including whether he intends to file claims with respect to these disabilities.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

A.  Back Disability

A May 2007 rating decision granted entitlement to service connection for the Veteran's back disability, and assigned a 20 percent disability rating, effective October 16, 2007.  The Veteran seeks a higher initial rating.

The Veteran was last provided with a VA examination in March 2007.  The Board acknowledges that the Veteran's representative recently requested in his June 2014 brief that the Veteran be provided with a new VA examination because the most recent VA examination was performed over seven years ago.  Although the passage of time does not necessarily require additional examination, when there is an indication of a worsening of the severity of a disability, such additional examination is required.  The Veteran has consistently alleged a worsening of his back disability, thus the Board concedes that a remand is required to provide the Veteran a new VA examination to address its current severity.

The Board adds that the most recent VA treatment records in the claims file are dated through October 2009, almost five years ago.  Therefore, on remand, all of the Veteran's more recent VA treatment records dated since October 2009 should be associated with the claims file.

B.  TDIU

The Veteran also claims entitlement to a TDIU.  He asserts that he is unable to work due to, among other things, his service-connected back disability and hearing loss.  See, e.g., Notice of Disagreement, May 2008; Statement, December 2009.

The Veteran has not been provided with a VCAA letter explaining VA's duties to notify and assist the Veteran with regard to his claim for a TDIU.  Therefore, the claim must be remanded so that the Veteran may be provided with the requisite VCAA notice, and so that the RO/AMC may undertake any other development deemed warranted prior to adjudication of the inferred claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of all of the Veteran's VA treatment records dated since October 2009 and associate them with the claims file (Virtual VA or paper).

2. With regard to the Veteran's claim for a TDIU, provide him with appropriate notice as required under the VCAA of VA's duties to notify and to assist, including notice of how to substantiate a claim for entitlement to TDIU. 

Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to a TDIU, and request that he supply the requisite information.

3. After the above development has been completed, schedule a new VA examination to address the current severity of his service-connected back disability.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, including x-rays, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

The examiner should comment as to whether the Veteran's back exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to his service-connected disability.  If so, the examiner should note the additional functional limitation, if any, resulting therefrom, which, to the extent feasible, should be expressed in terms of additional degrees of limitation of motion.

Also, if flare-ups are noted, the examiner should note any additional functional limitation resulting from flare-ups, which, to the extent feasible, should be expressed in terms of additional degrees of limitation of motion.

The examiner should specifically address whether the Veteran's back disability is manifested by ankylosis, favorable or unfavorable, or by incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician, and whether the Veteran experiences any neurological abnormalities (including, but not limited to, bowel or bladder impairment) as a result of his lumbar strain disability.  

The examiner should also address the effect of the Veteran's back disability on his activities of daily living and occupational functioning.

4. Then, perform any additional development necessary, and then readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


